EXHIBIT 10.4

 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS THIRD AMENDMENT (this "Agreement") is made and entered into as of this 10th
day of February, 2009, with an effective date as set forth in Section 3 hereof,
by and among SIERRA PACIFIC POWER COMPANY d/b/a NV Energy, a Nevada corporation
(the "Borrower"), the lenders party to the Credit Agreement referred to below
(the “Lenders”) that have executed a Lender Authorization in the form set forth
as Exhibit A attached hereto, and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
 
Statement of Purpose
 
The Lenders agreed to extend certain credit facilities to the Borrower pursuant
to the Amended and Restated Credit Agreement, dated as of November 4, 2005 (as
amended, modified and supplemented by that certain Amendment and Consent dated
as of April 19, 2006 and that certain Second Amendment dated as of November 25,
2008, and as further amended, restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"), by and among the Borrower, the Lenders
and the Administrative Agent.
 
The Borrower has requested, and the Lenders and the Administrative Agent have
agreed, subject to the terms and conditions set forth herein, to amend the
Credit Agreement as specifically set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.    Definitions.  All capitalized, undefined terms used in this
Agreement (including, without limitation, in the Statement of Purpose hereto)
shall have the meanings assigned thereto in the Credit Agreement.
 
SECTION 2.    Amendments.  Subject to and in accordance with the terms and
conditions set forth herein, the Administrative Agent and the Lenders hereby
agree to amend the Credit Agreement as follows:
 
(a)           Section 2.1(a) of the Credit Agreement is hereby amended by
inserting the following language in lieu of the period at the end of the first
sentence of such Section:
 
"provided, that for purposes of this Section 2.1(a) and all other provisions of
this Agreement and each other Loan Document, (i) the Available Commitment of a
Defaulting Lender shall be deemed to be zero and (ii) at any time there is a
Defaulting Lender, the aggregate Commitments shall be reduced by an amount equal
to such Defaulting Lender's Available Commitment (calculated without giving
effect to the immediately preceding clause (i))."
 
(b)           Section 2.3 of the Credit Agreement is hereby amended by adding
the following as a new clause (c) to such Section and re-lettering current
clauses (c), (d) and (e) accordingly:
 
“(c)           At any time a Lender is a Defaulting Lender, the Borrower may
terminate in full the Commitment of such Defaulting Lender by giving notice to
such Defaulting Lender and the Administrative Agent; provided, that, (i) at the
time of such termination, (A) no Default or Event of Default has occurred and is
continuing (or the Required Lenders consent to such termination) and (B) either
(x) no Loans are outstanding or (y) such Defaulting Lender's Percentage in
respect of outstanding Loans is zero; (ii) concurrently with such termination,
the aggregate Commitments of all Lenders shall be reduced by the Commitment of
the Defaulting Lender (it being understood that the Borrower may not terminate
the Commitment of a Defaulting Lender if, after giving effect to such
termination, the aggregate principal amount of Loans outstanding plus the
aggregate amount of LC Outstandings hereunder would exceed the aggregate
Commitments of all Lenders); and (iii) concurrently with any subsequent payment
of interest or fees to the Lenders with respect to any period before the
termination of the Commitment of such Defaulting Lender, the Borrower shall pay
to such Defaulting Lender its ratable share (based on its ratable share before
giving effect to such termination) of such interest or fees, as
applicable.  Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, the Borrower shall not be
obligated to pay any interest or fees to a Defaulting Lender that accrue after
the date that the Borrower terminates the Commitment of such Defaulting Lender
pursuant to and in accordance with the terms of this Agreement."
 
SECTION 3.    Effectiveness.  The amendments set forth in Section 2 of this
Agreement shall be deemed to be effective upon receipt by the Administrative
Agent of (a) counterparts of this Agreement executed by the Borrower and the
Administrative Agent and (b) Lender Authorizations executed by the Required
Lenders pursuant to Section 11.1 of the Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 4.    Effect of Agreement.  Except as expressly provided herein, the
Credit Agreement (as amended hereby) and the other Loan Documents shall remain
in full force and effect.  This Agreement shall not be deemed (a) to be a waiver
of, or consent to, or a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document, (b) to prejudice
any right or rights which the Administrative Agent or the Lenders may now have
or may have in the future under or in connection with the Credit Agreement or
the other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated, supplemented or modified from
time to time, or (c) to be a commitment or any other undertaking or expression
of any willingness to engage in any further discussion with the Borrower, any of
its Subsidiaries or any other Person with respect to any waiver, amendment,
modification or any other change to the Credit Agreement or the Loan Documents
or any rights or remedies arising in favor of the Lenders or the Administrative
Agent, or any of them, under or with respect to any such documents.  References
in the Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, “hereof” or other words of like import) and in
any Loan Document to the “Credit Agreement” shall be deemed to be references to
the Credit Agreement as modified hereby.


SECTION 5.    Representations and Warranties.  (a) By its execution hereof, the
Borrower certifies that (i) each of the representations and warranties set forth
in the Credit Agreement and the other Loan Documents (both before and after
giving effect to this Agreement and the transactions contemplated hereby) is
true and correct as of the date hereof as if fully set forth herein, except for
any representation and warranty made as of an earlier date, which representation
and warranty shall remain true and correct as of such earlier date; and (ii) no
Default or Event of Default has occurred and is continuing as of the date hereof
both before and after giving effect to this Agreement and the transactions
contemplated hereby.


(b)           By its execution hereof, the Borrower hereby represents and
warrants that it has the right, power and authority and has taken all necessary
corporate and company action to authorize the execution, delivery and
performance of this Agreement and each other document executed in connection
herewith to which it is a party in accordance with their respective terms.


(c)           By its execution hereof, the Borrower hereby represents and
warrants that this Agreement and each other document executed in connection
herewith has been duly executed and delivered by its duly authorized officers,
and each such document constitutes the legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar.


SECTION 6.    Costs, Expenses and Taxes.  The Borrower agrees to pay in
accordance with the terms of the Credit Agreement all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery, administration of this Agreement and the other instruments
and documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto and with respect to advising the Administrative Agent
as to its rights and responsibilities hereunder and thereunder.
 
SECTION 7.    Execution in Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement or Lender Authorization by facsimile transmission shall be effective
as delivery of a manually executed counterpart hereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 


SECTION 8.    Governing Law.  This Agreement and the rights and obligations of
the parties under this Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
 
SECTION 9.    Fax Transmission.  A facsimile, telecopy or other reproduction of
this Agreement may be executed by one or more parties hereto, and an executed
copy of this Agreement may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.  At the request of any party hereto, all parties hereto agree to
execute an original of this Agreement as well as any facsimilie, telecopy or
other reproduction hereof.
 
SECTION 10.    Entire Agreement.  This Agreement is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter.
 
SECTION 11.    Successors and Assigns.  This Agreement shall be binding on and
inure to the benefit of the parties and their heirs, beneficiaries, successors
and permitted assigns.
 
[Signature Pages Follow]
 
 
1

--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.




                        SIERRA PACIFIC POWER COMPANY d/b/a NV
                        Energy, as Borrower    




                        By: ______________________________________________
                      Name:
                      Title:










2

--------------------------------------------------------------------------------









                        WACHOVIA BANK, NATIONAL ASSOCIATION,
                        as Administrative Agent and Lender
 




                        By:   ____________________________________________                                                                        
                      Name:
                      Title:




3

--------------------------------------------------------------------------------





Exhibit A


Form of Lender Authorization


 
4

--------------------------------------------------------------------------------


 

 
LENDER AUTHORIZATION


Sierra Pacific Power Company d/b/a NV Energy
Amended and Restated Credit Agreement




February __, 2009




Wachovia Bank, National Association
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services
 




 
Re:
Third Amendment to Amended and Restated Credit Agreement dated as of November 4,
2005 (as amended, the “Credit Agreement”) by and among Sierra Pacific Power
Company d/b/a NV Energy (the “Borrower”), the several banks and other financial
institutions or entities from time to time party thereto, as lenders (the
“Lenders”), and Wachovia Bank, National Association, as administrative agent
(the “Administrative Agent”) (the “Third Amendment”)





This Authorization acknowledges our receipt and review of the execution copy of
the Third Amendment in the form posted on Sierra Pacific Power Company SyndTrak
Online workspace.  By executing this Authorization, we hereby approve the Third
Amendment and authorize the Administrative Agent to execute and deliver the
Third Amendment on our behalf.


Each financial institution executing this Authorization agrees or reaffirms that
it shall be a party to the Credit Agreement and the other Loan Documents (as
defined in the Credit Agreement) to which Lenders are parties and shall have the
rights and obligations of a Lender (as defined in the Credit Agreement), and
agrees to be bound by the terms and provisions applicable to a “Lender”, under
each such agreement.  In furtherance of the foregoing, each financial
institution executing this Authorization agrees to execute any additional
documents reasonably requested by the Administrative Agent to evidence such
financial institution’s rights and obligations under the Credit Agreement.





                                                                ______________________________________________
                                [Insert name of applicable financial
institution]
 

 
                                By:   __________________________________________                                                       
                                Name:                      
                                Title:                      


 
5

--------------------------------------------------------------------------------



 